Citation Nr: 1041092	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-13 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
dorsolumbar strain paravertebral muscles; L4-L5 spondylolithesis; 
anterior bulging discs L3-L4, L4-L5 and L5-S1 levels and central 
spinal levels and central spinal stenosis; degenerative joint 
disease, for the period from November 13, 2006.

2.  Entitlement to a rating in excess of 30 percent for right 
acetabular fracture and shortening of the extremity, residual 
fracture head and neck, right femur, protrusion of the 
acetabular, for the period from November 13, 2006 to February 23, 
2009.

3.  Entitlement to a rating in excess of 40 percent for right 
acetabular fracture and shortening of the extremity, residual 
fracture head and neck, right femur, protrusion of the 
acetabular, for the period from February 24, 2009.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active duty for training with the Army National 
Guard from June 1964 to December 1964 and a brief period of 
inactive duty training in November 1976 during which he sustained 
an injury in line of duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

The Veteran has not formally withdrawn in writing his claim for a 
rating in excess of 40 percent for his right hip disability, for 
the period from February 24, 2009, though his representative has 
not argued that issue in his September 2010 brief.  The Board 
notes that the Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  As such, that claim is currently before the 
Board.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' Claims 
(the Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, during the Veteran's 
December 2006 and February 2009 VA examinations, he asserted that 
he was unable to work as a result of his service-connected lower 
back and right hip disabilities.  As such, the issue of a TDIU is 
before the Board as part and parcel of the Veteran's higher 
rating claims.

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or of the 
entire spine; and there is no evidence this spinal disability 
resulted in incapacitating episodes having a total duration of at 
least 6 weeks during the prior year.  

2.  From November 13, 2006 to February 23, 2009, the evidence of 
record does not show ankylosis of the right hip; a shortening of 
the right leg from 3 to 3 1/2 inches; a flail joint of the right 
hip; limitation of flexion to 10 degrees; impairment of the right 
femur manifested as a fracture of surgical neck of femur with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion of the femur, without loose motion, weight bearing 
preserved with aid of brace, or fracture of shaft or anatomical 
neck of femur, with nonunion of the femur, with loose motion 
(spiral or oblique fracture).

3.  From February 24, 2009, the evidence of record does not show 
ankylosis of the right hip; a shortening of the right leg from 3 
1/2 to 4 inches; a flail joint of the right hip; impairment of the 
right femur with fracture of shaft or anatomical neck of femur 
with nonunion of the femur, without loose motion, weight bearing 
preserved with aid of brace, or fracture of shaft or anatomical 
neck of femur, with nonunion of the femur, with loose motion 
(spiral or oblique fracture).




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
dorsolumbar strain paravertebral muscles; L4-L5 spondylolithesis; 
anterior bulging discs L3-L4, L4-L5 and L5-S1 levels and central 
spinal levels and central spinal stenosis; degenerative joint 
disease, for the period from November 13, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.44, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 5243 
(2010). 

2.  The criteria for a rating in excess of 30 percent for right 
acetabular fracture and shortening of the extremity, residual 
fracture head and neck, right femur, protrusion of the 
acetabular, for the period from November 13, 2006 to February 23, 
2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 
5252, 5253, 5254, 5255, 5275 (2010).

3.  The criteria for a rating in excess of 40 percent for right 
acetabular fracture and shortening of the extremity, residual 
fracture head and neck, right femur, protrusion of the 
acetabular, for the period from February 24, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5250, 5251, 5253, 5254, 5255, 5275 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in November 
2006 and June 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed in a supplemental statement 
of the case issued in May 2009.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in the November 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issues on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to these matters have been requested or obtained and the 
Veteran was provided with VA examinations.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with these 
claims would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  Consideration of factors 
wholly outside the rating criteria constitutes error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Words such as "slight," "moderate," "marked" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Low Back Disability

Service connection was granted for the Veteran's low back 
disability in a March 1978 rating decision which assigned a 20 
percent disability rating, effective August 14, 1977, the date 
the Veteran's claim was filed.  In an April 2003 rating decision, 
the RO increased the disability rating to 40 percent, effective 
January 29, 2002.  This decision was upheld by the Board in a 
decision issued in September 2006.  The Veteran filed his current 
claim for a higher rating for his low back disability in November 
2006 and contends that he is entitled to at least a 60 percent 
disability rating.

The Veteran's low back disability is rated pursuant to Diagnostic 
Code 5003-5237.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the rating assigned.  
The additional code is shown after the hyphen.  Diagnostic Code 
5003 for rating degenerative arthritis does not avail the Veteran 
on this appeal because the maximum rating available under its 
provisions is 20 percent.

Under Diagnostic Code 5237, lumbosacral strain is rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.130.

This General Rating Formula assigns disability ratings with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 40 
percent disability rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned upon a showing of unfavorable 
ankylosis of the entire spine.

A note after the General Rating Formula specifies that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Note (5) defines unfavorable 
ankylosis as a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board notes that no 60 percent rating, as requested by the 
Veteran, is available for the Veteran's low back disability under 
Diagnostic Code 5237 or the General Rating Formula.  However, 
also potentially applicable to this appeal is Diagnostic Code 
5243 for intervertebral disc syndrome (IVDS).  Under Diagnostic 
Code 5243, a 40 percent rating can be assigned for incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks, during the past 12 months.  A 60 percent rating 
can be assigned for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  Note 
(1) after the Diagnostic Code explains that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

An October 2006 VA medical record indicated that when the Veteran 
was seen for a primary care follow-up his low back pain was 
noted.  VA primary care follow-up records in October 2006 and 
March 2007 also noted that the Veteran had no neurological 
deficits.

The Veteran underwent a VA examination in December 2006.  The 
Veteran complained of progressively worse low back pain and said 
that he had numbness and cramps in both legs.  There was a 
history of pain and weekly flare-ups, but no fatigue, decreased 
motion, stiffness, weakness, or spasms.  The Veteran said that he 
could not walk more than a few yards and needed a cane, brace, 
crutches, and corrective shoes.  There was no evidence of doctor-
ordered bed rest within the previous year.  His posture was 
described as pelvis titled to the left, scoliosis, stooped, and 
fixed in flexed position.  His gait was antalgic with poor 
propulsion.  

Examination revealed range of motion of the thoracolumbar spine 
measured as follows: flexion to 5 degrees, extension to 5 
degrees, bilateral lateral flexion to 5 degrees, and bilateral 
lateral rotation to 5 degrees.  There was evidence of pain in 
both active and passive motion and additional loss of motion with 
repetitive use.  Examination revealed no ankylosis and diminished 
sensation in both legs.  An X-ray study from 2005 showed 
spondylo-arthrosis and atherosclerosis.

The Veteran underwent a VA examination in February 2009.  The 
Veteran complained of severe and constant daily pain and flare-
ups for which he took a pain reliever.  He complained of numbness 
and leg or foot weakness.  The examiner noted that the Veteran's 
pelvis was tilted right, his head position was normal, his gait 
was antalgic, and he had to walk with crutches and orthopedic 
shoes.  It was noted that the Veteran was unable to walk for more 
than a few yards.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, reverse lordosis, and his spine was 
not ankylosed.  The examiner noted there were no incapacitating 
episodes as prescribed by a physician.  There was evidence of 
spasms, tenderness, and pain on the left and right muscles of the 
spine.  

Range of motion of the thoracolumbar spine measured as follows: 
flexion to 45 degrees, extension to 5 degrees, bilateral lateral 
flexion to 15 degrees, and bilateral lateral rotation to 15 
degrees.  Pain entailed an additional limitation of motion of 5 
degrees after repetitive use.  Neurologic examination showed no 
motor abnormalities of the lower extremities.  The examiner noted 
that the Veteran's lower back disability had severe effects on 
the Veteran's usual daily activities.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a rating in excess 
of 40 percent for the Veteran's low back disability, for the 
period since November 13, 2006, is not warranted.  In both the 
December 2006 and the February 2009 VA examinations, there is 
simply no evidence that the Veteran has unfavorable ankylosis of 
the entire thoracolumbar spine or of the entire spine.  His 
measured ranges of motion do not entitle the Veteran to a 
disability rating in excess of his current 40 percent disability 
rating.  Thus, the evidence clearly shows the Veteran is not 
entitled to a higher rating for his lumbosacral disability on the 
basis of limitation of motion.

The Board also has considered whether an increased rating was 
warranted under Diagnostic Code 5243.  In this regard, there was 
no evidence that the Veteran's lumbosacral spine disease ever 
resulted in incapacitating episodes requiring bed rest prescribed 
by a physician.  As such, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is inapplicable to 
the present case.

The Board acknowledges that the Veteran has repeatedly complained 
of pain associated with his lumbosacral spine disease.  The 
record also reveals that the Veteran has at various times taken 
medication to treat pain, that he walks with crutches and 
corrective shoes, and is also service-connected for a painful 
right hip disability.  The VA examiner was specifically asked to 
consider the effects of pain, fatigue, weakness, and lack of 
endurance following repetitive use during the two examinations in 
December 2006 and February 2009.  Additionally, the February 2009 
VA examiner explained that repetition caused an additional 5 
degrees loss in range of motion.  Therefore, even considering the 
effects of pain and functional loss, the Veteran continued to 
have spinal range of motion that could not be considered the 
equivalent of unfavorable ankylosis of the thoracolumbar spine or 
of the entire spine.  In other words, the current 40 percent 
rating assigned contemplates the effect of the Veteran's 
complaints of pain, limitation of movement, and functional loss, 
and an increased rating based on pain is not warranted.  38 
C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that VA must evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 
1.  The Veteran has described subjective numbness and cramping in 
his legs.  The Board notes that the October 2006 and March 2007 
VA medical records revealed no neurologic abnormalities.  While 
the December 2006 VA examination noted diminished sensation in 
both legs, neither VA examination for this appeal period revealed 
motor deficits of the lower extremities attributable to the 
Veteran's lower back disorder.  Further, the Board noted in its 
earlier September 2006 decision that a January 2005 VA neurologic 
examination had shown that the evidence of any peripheral 
neuropathy in the lower extremities was idiopathic, or of unknown 
etiology, and no medical evidence in the current appeal period 
shows otherwise.  Therefore, while there are some subjective 
complaints of radiculopathy, there is no objective medical 
evidence linking such symptoms to his service-connected lumbar 
spine disorder.  Nor is the Veteran shown to have any associated 
bowel or bladder impairment that would warrant a separate rating.  
As such, there is no other provision under which an additional 
separate disability rating may be assigned for his service-
connected lower back disability.  

The Board notes that the Veteran's service representative has 
requested that the Board apply former regulations regulating 
disability ratings for the spine in order to grant the Veteran a 
60 percent rating for his low back disability.  The Veteran filed 
his current claim for an increase in November 2006, more than 
three years after the last amendment to the Rating Schedule's 
provisions for rating spinal disorders.  Therefore, the Board 
must apply the current regulations.  Further, the Board notes 
that the Veteran's claim for a 60 percent rating under former 
Diagnostic Code 5293 (2002) (for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and with little intermittent relief) was specifically 
denied by the Board when it previously considered the Veteran's 
argument in its September 2006 decision.

Therefore, the Board finds that a rating in excess of 40 percent 
for the Veteran's lower back disability is not warranted in this 
appeal.

Right Hip

Service connection was granted for the Veteran's right hip 
disability in a January1978 rating decision.  The RO deferred the 
award of a disability rating until a March 1978 rating decision, 
which assigned a 30 percent disability rating, effective August 
14, 1977, the date the Veteran's claim was filed.  

The Veteran filed his current claim for a higher rating in 
November 2006.  In a May 2009 rating decision and Supplemental 
Statement of the Case, the RO increased the disability rating for 
the Veteran's right hip disability from 30 percent to 40 percent.  
The increase to 40 percent was based on VA examination findings 
and the provisions of Diagnostic Code 5252 showing that flexion 
of the right hip was limited to 10 degrees.  The RO then also 
awarded a separate 20 percent rating for impairment of the right 
thigh as secondary to the Veteran's right hip disability, 
effective February 24, 2009, the date of the last VA examination.  
This separate rating was evaluated pursuant to Diagnostic Code 
5253 for limitation of abduction as motion was lost beyond 10 
degrees.  

Right Hip For the Period from November 13, 2006 to February 23, 
2009

The Veteran's representative contends that the 40 percent rating, 
effective February 24, 2009, should be granted for the period 
from November 13, 2006, to February 23, 2009, because the VA 
examination done in 2006 showed severe excruciating pain.

The Veteran's service-connected right hip disability for the 
period in question was rated as 30 percent disabling under 
Diagnostic Code 5255-5275.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for the 
rating assigned.  In this case the 5255 code represents an 
impairment of the femur disability.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's service-
connected right hip disability is rated as analogous to 
shortening of the right leg under Diagnostic Code 5275.  38 
C.F.R. § 4.20.

Under Diagnostic Code 5255, for impairment of femur, fracture of 
surgical neck of the femur, with false joint, or alternatively a 
fracture of the shaft or anatomical neck of the femur with 
nonunion of the femur, without loose motion, weight bearing 
preserved with aid of a brace, warrants a 60 percent rating.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion of the femur, with loose motion (spiral or oblique 
fracture), warrants an 80 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5275, shortening of either lower extremity 
of 1 1/4 to 2 inches (3.2 to 5.1 centimeters) warrants a 10 
percent rating.  A 20 percent rating requires 2 to 2 1/2 inches 
(5.1 to 6.4 centimeters) of shortening.  A 30 percent rating 
requires 2 1/2 to 3 inches (6.4 to 7.6 centimeters) of 
shortening.  A 40 percent rating requires 3 to 3 1/2 inches (7.6 
to 8.9 centimeters) of shortening.  A 50 percent rating requires 
3 1/2 to 4 inches (8.9 to 10.2 centimeters) of shortening.  
Shortening which meets the criteria for a 50 percent rating also 
warrants special monthly compensation.  Shortening is determined 
by measuring both lower extremities from the anterior superior 
spine of the ileum to the internal malleolus of the tibia.  
Ratings for shortening of the lower extremity are not to be 
combined with those for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2010).

Several other diagnostic codes are potentially applicable to the 
Veteran's service-connected right hip disability.  Under 
Diagnostic Code 5250, favorable ankylosis of the hip combined 
with in flexion at an angle between 20 and 40 degrees and slight 
adduction or abduction results in a 60 percent rating.  
Additionally, under Diagnostic Code 5250, intermediate ankylosis 
warrants a 70 percent rating and unfavorable, extremely 
unfavorable ankylosis, the foot not reaching the ground, crutches 
necessitated, warrants a 90 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250.

Under Diagnostic Code 5251, extension of the thigh limited to 5 
degrees results in a rating of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  

Under Diagnostic Code 5252, a 20 percent rating requires flexion 
limited to 30 degrees, while a 30 percent rating requires flexion 
limited to 20 degrees and a 40 percent rating requires flexion 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Pursuant to Diagnostic Code 5253, impairment of the thigh 
manifested by limitation of adduction, with the inability to 
cross legs, or rotation, with the inability to toe-out more than 
15 degrees on the affected leg, warrants a 10 percent rating.  A 
20 percent rating is warranted for limitation of abduction of the 
thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  

Under Diagnostic Code 5254, an 80 percent rating is warranted for 
a hip, flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

The normal range of motion for the hip is from 125 degrees 
flexion to 0 degrees extension and from 45 degrees abduction to 0 
degrees adduction.  38 C.F.R. § 4.71, Plate II.

An October 2006 VA primary care follow-up note revealed in the 
musculoskeletal review that the Veteran's right leg had a tender 
point, but that at the moment he was free of any hip pain.  A 
March 2007 VA medical record noted the Veteran's degenerative 
joint disease of the right hip was an active medical problem.  

The Veteran underwent a VA examination in December 2006.  The 
Veteran complained of continued pain at the anterior and lateral 
aspect of the right hip which was treated with medications.  
Flare-ups were reported two or three times per week.  The Veteran 
claimed that the flare-ups prevented him from doing anything.  He 
used crutches to ambulate.  Examination revealed no fracture site 
motion, no malunion or nonunion of the acetabulum and femur, and 
no flail joint.  The right leg measured 92 cms. while the left 
leg measured 96 cms.  The Veteran's gait was described as 
antalgic with poor propulsion.  Abnormal weight bearing was 
evidenced by an unusual shoe pattern with outer and medial heels.  
The Veteran was unable to stand for more than a few minutes and 
unable to walk for more than a few yards.  X-ray studies from 
2005 showed significant degenerative joint disease in the right 
hip joint with evidence of protrusion of the right acetabulum and 
calcific tendinosis of the insertion of the right gluteus muscle.  

Range of motion of the right hip was measured as follows: flexion 
to 90 degrees, extension to 10 degrees, abduction and adduction 
to 15 degrees, and internal and external rotation to 20 degrees.  
Range of motion of the right hip was additionally limited due to 
pain following repetitive use.  The examiner specifically noted 
that the Veteran had severe excruciating pain from the first 
degree to the last degree in all movements of the right hip.  The 
examiner also found that the Veteran's right hip pain had severe 
effects on his usual daily activities, such as bathing, dressing, 
and shopping.  

Based on the evidence of record, the Board finds that a rating in 
excess of 30 percent for the Veteran's right hip disability is 
not warranted for the period from November 13, 2006, when VA 
received his claim for a higher rating, and February 23, 2009, 
the eve of his last VA examination for this condition.  As noted 
above, a 40 percent rating under Diagnostic Code 5275 requires 
evidence of shortening of the bones of the lower extremities by 3 
to 3 and 1/2 inches, or 7.6 to 8.9 cms.  In this case, the December 
2006 VA examiner reported that the right leg was shorter than the 
left leg by 4 cms., which meets the criteria for a 10 percent 
rating.  Therefore, an increase under Diagnostic Code 5275 for 
the Veteran's right hip disability is not available during this 
time period.

There is no evidence in the record during this time period to 
support higher ratings under Diagnostic Code 5255, as the 
evidence shows no more than a marked hip disability during this 
time period and no evidence of nonunion of the femur or of an 
unhealed fracture of the surgical or anatomical neck of the 
femur.

The Board has considered other possible diagnostic codes to 
support a rating in excess of 30 percent for the period from 
November 13, 2006 to February 23, 2009.  As the December 2006 VA 
examiner did not report ankylosis of the right hip, an increase 
under Diagnostic Code 5250 for rating ankylosis of the hip is not 
available for a higher rating.  Nor is there evidence of a flail 
joint; accordingly, Diagnostic Code 5154 for a hip, flail joint, 
does not apply.  

The Veteran is already receiving a rating as high as or higher 
than the rating available under Diagnostic Code 5251.  See 
38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, a higher or 40 percent rating is 
available for limitation of flexion of the thigh to 10 degrees.  
However, flexion of the right thigh was measured to 90 degrees, 
according to the December 2006 VA examination.  Therefore, a 
higher rating for the right hip disability under Diagnostic Code 
5252 is not available for this period on appeal.

A separate rating for impairment of the right thigh under 
Diagnostic Code 5253 for this time period is not available as the 
December 2006 VA examination showed abduction of the right hip 
was not lost beyond 10 degrees.  Therefore, a higher rating or a 
separate rating under Diagnostic Code 5253 is not warranted for 
this time period.  

The Board acknowledges that the Veteran has complained of severe 
pain and flare-ups associated with his right hip disability.  The 
record also reveals that the Veteran has at various times taken 
medication to treat pain, that he walks with crutches, and is 
also service-connected for a painful lower back disability.  The 
VA examiner was specifically asked to consider the effects of 
pain, fatigue, weakness, and lack of endurance following 
repetitive use during the December 2006 VA examination.  
Additionally, the December 2006 VA examiner explained that 
repetition caused additional limitation of motion due to 
excruciating pain in all movements of the right hip.  Even so, 
considering the effects of pain and functional loss, the Veteran 
continued to have right hip range of motion that could not be 
considered the equivalent of ankylosis of the right hip, or 
equivalent to flexion limited to 10 degrees, or limited abduction 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5252, and 5253.  In other words, the 30 percent rating 
assigned for the period from November 13, 2006, to February 23, 
2009, contemplates the effects of the Veteran's complaints of 
pain, limitation of movement, and functional loss, and an 
increased rating based on pain alone is not warranted.  38 C.F.R. 
§ 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is 
especially apt in view of the fact that the same examiner who 
conducted the Veteran's December 2006 right hip examination noted 
during the Veteran's next VA examination in 2009 that the 
Veteran's range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.

Therefore, a rating in excess of 30 percent for right acetabular 
fracture and shortening of the extremity, residual fracture head 
and neck, right femur, protrusion of the acetabular, for the 
period from November 13, 2006, to February 23, 2009, is not 
warranted.  

Right Hip For the Period from February 24, 2009

The Veteran's right hip disability is currently rated pursuant to 
Diagnostic Code 5255-5252.  

The Veteran underwent a VA examination in February 2009.  He 
complained of pain, giving way, stiffness, weakness, instability, 
locking, and a noise when he moved the right hip.  The various 
conditions of the right hip were not said to affect its motion.  
The Veteran was unable to stand for more than a few minutes and 
unable to walk for more than a few yards.  He walked with 
corrective shoes and two crutches.  

On examination, it was noted that a weight bearing joint was not 
affected.  The examiner noted an abnormal shoe wear pattern on 
the right shoe, but there was no loss of bone or part of bone and 
there was no inflammatory arthritis.  The examiner noted 
crepitus, tenderness, pain at rest, instability, and guarding of 
movement in the right hip.

Range of motion in the right hip measured as follows: flexion to 
5 degrees, extension to 10 degrees, abduction to 5 degrees, and 
internal and external rotation to 10 degrees.  Pain was noted 
after repetitive motion, but there were no additional limitations 
of motion after repetitive use and no fatigue, weakness, lack of 
endurance or incoordination.  The examiner noted that the Veteran 
could not cross his right leg over his left leg and that there 
was no ankylosis.  Left leg length measured 96 cms. and right leg 
length measured 92 cms.  The examiner also noted that the 
Veteran's right hip disability had severe effects on his usual 
daily activities, such as personal hygiene, doing chores and 
driving.

Based on the evidence of record, the Board finds that a rating in 
excess of 40 percent for right acetabular fracture and shortening 
of the extremity, residual fracture head and neck, right femur, 
protrusion of the acetabular, for the period from February 24, 
2009, is not warranted.  

There is no evidence in the record during this time period to 
support higher ratings under Diagnostic Code 5255 as there is no 
evidence of nonunion of the femur or of an unhealed fracture of 
the surgical neck with false joint.

As noted above, a 50 percent rating under Diagnostic Code 5275 
requires evidence of shortening of the bones of the lower 
extremities by 3 and 1/2 to 4 inches, or 8.9 cms. to 10.2 cms.  In 
this case, the February 2009 VA examiner reported that the right 
leg was shorter than the left leg by 4 cms., which meets the 
criteria for a 10 percent rating.  Therefore, an increase under 
Diagnostic Code 5275 for the Veteran's right hip disability is 
not available during this time period.

The Board considered other possible diagnostic codes to support a 
rating in excess of 40 percent for the period from February 24, 
2009.  As the February 2009 VA examiner did not report ankylosis 
of the right hip, an increase under Diagnostic Code 5250 for 
rating ankylosis of the hip is not available for this appeal.  
Nor is there evidence of a flail joint; accordingly, Diagnostic 
Code 5154 for a hip, flail joint, does not apply.  

The Veteran already has a separate rating for impairment of the 
right thigh encompassing the criteria for Diagnostic Code 5253 
for this time period.  To rate the right hip based on the same 
symptoms as found in the separate rating is not permitted or it 
would be pyramiding.  See 38 C.F.R. § 4.14.  Moreover, the 
Veteran is already receiving a rating as high as or higher than 
the ratings available under other pertinent diagnostic codes.  
See also 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252.

The Board acknowledges that the Veteran has complained of pain 
associated with his right hip disability.  The record also 
reveals that the Veteran has at various times taken medication to 
treat pain, that he walks with crutches, and is also service-
connected for a painful lower back disability.  The VA examiner 
was specifically asked to consider the effects of pain, fatigue, 
weakness, and lack of endurance following repetitive use during 
the February 2009 VA examination.  Additionally, the February 
2009 VA examiner explained that repetition caused no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, and incoordination.  Therefore, even considering the 
effects of pain and functional loss, the Veteran continued to 
have right hip range of motion that could not be considered the 
equivalent of ankylosis of the right hip.  In other words, the 
current 40 percent rating assigned contemplates the effect of the 
Veteran's complaints of pain, limitation of movement, and 
functional loss, and an increased rating based on pain is not 
warranted.  38 C.F.R. § 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Therefore, a rating in excess of 40 percent for right acetabular 
fracture and shortening of the extremity, residual fracture head 
and neck, right femur, protrusion of the acetabular, for the 
period from February 24, 2009, is not warranted.  

Conclusion - Increased Rating Claims

The Board acknowledges the Veteran's assertions that he 
experiences pain in his lower back and right hip.  The Veteran, 
as a lay person, is competent to provide such evidence of how his 
lower back and right hip conditions affect his everyday life.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay 
testimony competent when it concerns features or symptoms of 
injury or illness).  While the Board finds the Veteran's 
contentions credible, they do not warrant higher ratings for 
either his service-connected lower back disability or for his 
service-connected right hip disability, during the two different 
time periods under appeal.  (See above discussions of each claim 
concerning DeLuca v. Brown, 8 Vet. App. 202 (1995)).  Despite the 
Veteran's reported observations to the VA examiner, the objective 
evidence before the Board shows that his manifestations do not 
satisfy the diagnostic criteria discussed above for higher 
ratings for each of his claims.  As a result his assertions do 
not constitute evidence that either disability warrants an 
increased rating for the time periods under discussion.  

Given the Board's findings that the Veteran's spinal disorder 
does not approximate unfavorable ankylosis of the thoracolumbar 
spine and that staged ratings for his right hip disorder are in 
order for the periods from November 13, 2006 to February 23, 
2009, and from February 24, 2009 to the present, further staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), are not 
warranted in the present appeal.  As the preponderance of the 
evidence is against the Veteran's claims for higher ratings for 
any periods on appeal, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The above determinations continuing the Veteran's disability 
ratings for his lower back and right hip disorders are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no indication 
that referral is warranted for consideration of the assignment of 
a disability rating on an extraschedular basis during these time 
frames.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran exhibits an exceptional disability 
picture indicated by other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture for either his lower back or right hip 
disabilities could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
criteria provide for higher ratings for both disorders in all of 
the associated time periods reviewed, but as has been explained 
thoroughly herein, the currently assigned ratings adequately 
described the severity of the Veteran's symptoms for both 
disabilities during the applicable time frames.  Given that the 
applicable schedular rating criteria are adequate, the Board need 
not consider whether the Veteran's lower back and right hip 
disability pictures include such exceptional factors as periods 
of hospitalization and interference with employment.  Therefore, 
referral for consideration of the assignment of a disability 
rating on an extraschedular basis is not warranted at this time, 
especially as the Board has remanded the issue of entitlement to 
a TDIU for further development (see below).  See Thun, 22 Vet. 
App. at 111.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for dorsolumbar 
strain paravertebral muscles; L4-L5 spondylolithesis; anterior 
bulging discs L3-L4, L4-L5 and L5-S1 levels and central spinal 
levels and central spinal stenosis; degenerative joint disease, 
for the period from November 13, 2006, is denied.

Entitlement to a rating in excess of 30 percent for right 
acetabular fracture and shortening of the extremity, residual 
fracture head and neck, right femur, protrusion of the 
acetabular, for the period from November 13, 2006 to February 23, 
2009, is denied.

Entitlement to a rating in excess of 40 percent for right 
acetabular fracture and shortening of the extremity, residual 
fracture head and neck, right femur, protrusion of the 
acetabular, for the period from February 24, 2009, is denied.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a); 4.19.  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran is currently service connected for 
three-disabilities: his low back disability, rated as 40 percent 
disabling; his right hip disability, rated as 40 percent 
disabling; and his separate rating for impairment of the right 
thigh, rated as 20 percent disabling.  His combined evaluation 
for compensation is 70 percent.  As such, the schedular rating 
criteria for TDIU consideration under 38 C.F.R. § 4.16(a) have 
been met in this case.  However, the RO last considered the 
Veteran's claim for a TDIU in a January 2005 rating decision when 
the Veteran's combined evaluation did not meet the schedular 
criteria for a TDIU award.  

In addition, the Veteran underwent VA examinations in December 
2006 and February 2009 and the same VA examiner noted on both 
occasions that the Veteran reported that he could not work 
because of medical and physical problems associated with his 
right hip and low back disabilities.  The examiner also found 
these service-connected disabilities presented severe effects on 
his daily activities, but did not offer a formal opinion that the 
Veteran's service-connected disabilities alone prevented his 
employability.  Therefore, the Board is uncertain whether the 
Veteran could be entitled to the award of TDIU.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's 
duty to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Because of the inadequacy of the VA examiner's 
opinion as to the Veteran's employability, the Board believes 
that on remand the RO/AMC should attempt to seek a clarifying 
addendum opinion from the December 2006 and February 2009 VA 
examiner as to whether the Veteran's service-connected 
disabilities, without consideration of his nonservice-connected 
disabilities and his age, alone render him unable to secure or 
follow a substantially gainful occupation.  The examiner must 
fully explain, with a complete rationale, why the symptomatology 
of the Veteran's service-connected disabilities are or are not 
the cause of the Veteran's unemployability.  In the event the VA 
examiner who conducted the December 2006 and February 2009 VA 
examinations cannot be contacted to prepare a clarifying opinion, 
then the Veteran should be provided a VA employability 
examination.

Accordingly, the TDIU claim should be remanded for proper notice 
and development.  On remand, before a clarifying addendum is 
sought from the December 2006 and February 2009 VA examiner or 
the Veteran is scheduled for a new VA examination, for example, 
the RO/AMC shall attempt to obtain copies of any outstanding VA 
medical records since March 2007 from the San Juan VAMC and VA's 
outpatient clinic in Mayaguez, Puerto Rico.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development indicated, to include advising 
the Veteran of what evidence would 
substantiate his claim for entitlement to a 
TDIU under the Veterans Claims Assistance Act 
of 2000 (VCAA), and obtaining and associating 
with the claims file outstanding VA medical 
records from the San Juan VAMC and the VA 
outpatient clinic in Mayaguez, Puerto Rico, 
for the period since March 2007.  All efforts 
to obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and the 
Veteran and his representative are to be 
informed of any records that could not be 
obtained.

2.  After the above-noted records have been 
associated with the claims file, the RO/AMC 
shall obtain, if possible, an addendum from 
the December 2006 and February 2009 VA 
examiner.  In the addendum, the VA examiner 
is requested to again consider whether it is 
at least as likely as not (50 percent or more 
likelihood) that the Veteran's service-
connected right hip and back disabilities 
render him unable to secure or follow a 
substantially gainful occupation.  In doing 
so, the examiner's opinion should not 
consider either the Veteran's age or the 
impact of any non-service-connected 
disabilities.  If the examiner finds that the 
Veteran's service-connected disabilities are 
not the cause of the Veteran's 
enemployability, a complete and thorough 
explanation must be provided, to include 
consideration of the Veteran's occupational 
history.

Copies of all pertinent records in the 
Veteran's claims file, or in the alternative, 
the claims file, must be made available to 
the examiner for review in connection with 
his clarifying addendum, including any VA 
medical records obtained on this remand for 
the period since March 2007.

3.  In the event the VA examiner who 
conducted the December 2006 and February 2009 
VA examinations is unavailable to provide the 
addendum, then the RO/AMC shall schedule the 
Veteran for an appropriate VA examination in 
regards to his TDIU claim.  The claims file 
should be made available to and reviewed by 
the examiner.  All appropriate tests and 
studies should be conducted.

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any non-service-connected 
disabilities, it is at least as likely as not 
(50 percent or more likelihood) that his 
service-connected disabilities render him 
unable to secure or follow a substantially 
gainful occupation.

A complete rationale must be given for all 
opinions and conclusions expressed, including 
an explanation of any disagreement with the 
views of the December 2006 and February 2009 
VA examiner.

4.  When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC and the claim remaining on 
appeal readjudicated.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


